         Case 1:21-mj-00053-GMH Document 26 Filed 04/27/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :
                                            :
v.                                          :       CRIMINAL NO. 21-MJ-53
                                            :
CHRISTINE PRIOLA,                           :
                                            :
                       Defendant.           :

     AMENDED MOTION FOR AN ORDER TO DISCLOSE ITEMS PROTECTED BY
     FEDERAL RULE OF CRIMINAL PROCEDURE 6(e) AND SEALED MATERIALS

       The United States of America respectfully moves for entry by this Court of an order

permitting the disclosure in discovery of materials protected by Federal Rule of Criminal

Procedure 6(e). The United States also requests permission to provide in discovery sealed

materials, pursuant to the previously entered protective order governing discovery. Finally, the

United States requests that any order granting this motion be made applicable to codefendants who

may later be joined.

       The United States conferred with counsel for the defendant regarding this motion, and

counsel does not oppose this motion.




                                                1
         Case 1:21-mj-00053-GMH Document 26 Filed 04/27/21 Page 2 of 3




       WHEREFORE, the United States respectfully requests an order authorizing the disclosure

in discovery of the materials described above.



                                             Respectfully submitted,

                                             CHANNING PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793


                                     By:     /s/Jolie F. Zimmerman
                                             Jolie F. Zimmerman
                                             Assistant United States Attorney
                                             D.C. Bar No. 465110
                                             United States Attorney’s Office for the District of
                                               Columbia
                                             555 4th Street, N.W.
                                             Washington, DC 20530
                                             (202) 252-7220
                                             Jolie.Zimmerman@usdoj.gov




                                                 2
         Case 1:21-mj-00053-GMH Document 26 Filed 04/27/21 Page 3 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                        :
                                                :
v.                                              :    CRIMINAL NO. 21-MJ-53
                                                :
CHRISTINE PRIOLA,                               :
                                                :
                      Defendant.                :

                                             ORDER

        Upon consideration of the United States’ motion to disclose items protected by Federal

Rule of Criminal Procedure 6(e) and sealed materials, it is hereby

        ORDERED, that the motion is GRANTED, and it is further

        ORDERED, that the United States may provide in discovery materials protected by

Federal Rule of Criminal Procedure 6(e), and it is further

        ORDERED, that the United States may provide in discovery sealed materials, pursuant to

the previously entered protective order governing discovery, and it is further

        ORDERED, that this Order also applies to the disclosure of the materials described above

to any co-defendants who may later be joined.




Date:                                        ___________________________________
                                             U.S. MAGISTRATE JUDGE
